 

Exhibit 10.10

 

SONIC AUTOMOTIVE, INC.

1997 STOCK OPTION PLAN

 

Amended and Restated as of April 22, 2003

 

1. Purposes of Plan. The purposes of the Plan, which shall be known as the Sonic
Automotive, Inc. 1997 Stock Option Plan and is hereinafter referred to as the
“Plan”, are (i) to provide incentives for key employees, directors, consultants
and other individuals providing services to Sonic Automotive, Inc. (the
“Company”) and its subsidiaries and other related entities (each of which is
referred to herein as a “Subsidiary”) by encouraging their ownership of the
Class A Common Stock, $.01 par value per share, of the Company (the “Stock”) and
(ii) to aid the Company in retaining such key employees, directors, consultants
and other individuals upon whose efforts the Company’s success and future growth
depends, and attracting other such employees, directors, consultants and other
individuals.

 

2. Administration. The Plan shall be administered by a committee of the Board of
Directors of the Company or subcommittee thereof (the “Committee”). The
Committee shall be appointed from time to time by the Board of Directors of the
Company (the “Board of Directors”) and shall consist of not fewer than two of
its members. In the event that no such Committee exists or is appointed, then
the powers to be exercised by the Committee hereunder shall be exercised by the
Board of Directors.

 

For purposes of administration, the Committee, subject to the terms of the Plan,
shall have plenary authority to establish such rules and regulations, to make
such determinations and interpretations, and to take such other administrative
actions, as it deems necessary or advisable. All determinations and
interpretations made by the Committee shall be final, conclusive and binding on
all persons, including those granted options hereunder (“Optionees”) and their
legal representatives and beneficiaries.

 

Notwithstanding any other provisions of the Plan, the Committee may impose such
conditions on any options as may be required to satisfy the requirements of Rule
16b-3 of the Securities Exchange Act of 1934, as amended (the “Act”) or Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).

 

The Committee shall hold its meetings at such times and places as it may
determine. A majority of its members shall constitute a quorum. All
determinations of the Committee shall be made by a majority of its members. Any
decision or determination reduced to writing and signed by all members shall be
as effective as if it had been made by a majority vote at a meeting duly called
and held. The Committee may appoint a secretary (who need not be a member of the
Committee). No member of the Committee shall be liable for any act or omission
with respect to his service on the Committee, if he acts in good faith and in a
manner he reasonably believes to be in or not opposed to the best interests of
the Company.



--------------------------------------------------------------------------------

 

3. Stock Available for Options. There shall be available for options under the
Plan a total of Nine Million (9,000,000) shares of Stock, subject to any
adjustments which may be made pursuant to Section 5(f) hereof. Shares of Stock
used for purposes of the Plan may be either authorized and unissued shares, or
previously issued shares held in the treasury of the Company, or both. Shares of
Stock covered by options which have terminated or expired prior to exercise, or
which have been tendered as payment upon exercise of other options pursuant to
Section 5(c), shall be available for further option grants hereunder.

 

4. Eligibility. Options under the Plan may be granted to key employees of the
Company or any Subsidiary, including officers or directors of the Company or any
Subsidiary, and to consultants and other individuals providing services to the
Company or any Subsidiary. On and after June 5, 2000, options may no longer be
granted under this Plan to “non-employee directors” within the meaning of Rule
16b-3 of the Act. Options may be granted to eligible persons whether or not they
hold or have held options previously granted under the Plan or otherwise granted
or assumed by the Company; provided, however, that the maximum number of shares
of Stock with respect to which options may be granted under the Plan to any
person during any calendar year shall be 500,000 shares of Stock (subject to
adjustment in the same manner as provided in Section 5(f) with respect to shares
of Stock subject to options then outstanding). In selecting recipients for
options, the Committee may take into consideration any factors it may deem
relevant, including its estimate of the individual’s present and potential
contributions to the success of the Company and its Subsidiaries. Service as a
director, officer or consultant of or to the Company or any Subsidiary shall be
considered employment for purposes of the Plan (and the period of such service
shall be considered the period of employment for purposes of Section 5(d) of the
Plan); provided, however, that incentive stock options may be granted under the
Plan only to an individual who is an “employee” (as such term is used in Section
422 of the Code) of the Company or a Subsidiary which constitutes a “subsidiary
corporation” within the meaning of Section 424(f) of the Code.

 

5. Terms and Conditions of Options. The Committee shall, in its discretion,
prescribe the terms and conditions of the options to be granted hereunder, which
terms and conditions need not be the same in each case, subject to the
following:

 

(a) Option Price. The price at which each share of Stock may be purchased upon
exercise of an option granted under the Plan shall be determined by the
Committee in its discretion, but shall not be less than the fair market value
per share of Stock on the date of grant of the option. In the case of any option
intended to be an incentive stock option granted to an individual owning
(directly or by attribution as provided in Section 424(d) of the Code), on the
date of grant, stock possessing more than 10% of the total combined voting power
of all classes of stock of the Company or any Subsidiary (which individual shall
hereinafter be referred to as a “10% Stockholder”), the price at which each
share of Stock may be purchased upon exercise of the option shall not be less
than 110% of the fair market value per share of Stock on the date of grant of
the option. The date of the grant of an option shall be the date specified by
the Committee in its grant of the option. Except as otherwise provided in
Section 5(f) of this Plan, the option price of an outstanding option under this
Plan may not be repriced. Notwithstanding the foregoing, an option may be
granted with an exercise price lower than that set forth above



--------------------------------------------------------------------------------

 

if such option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 424(a) of the Code.

 

For purposes of this Section 5(a), “fair market value” shall mean the last sale
price regular way on the last trading day prior to the date of option grant, or,
in case no sales take place on such date, the average of the closing high bid
and low asked prices regular way, in either case on the principal national
securities exchange on which the Stock is listed or admitted to trading, or if
the Stock is not listed or admitted to trading on any national securities
exchange, the last sale price reported on the National Market System of the
National Association of Securities Dealers Automated Quotation system (“NASDAQ”)
on such date, or the average of the closing high bid and low asked prices of the
Stock in the over-the-counter market reported on NASDAQ on such date, as
furnished to the Committee by any New York Stock Exchange member selected from
time to time by the Committee for such purpose. If there is no bid or asked
price reported on any such date, the fair market value shall be determined by
the Committee in accordance with the regulations promulgated under Section 2031
of the Code, or by any other appropriate method selected by the Committee.

 

(b) Option Period. The period for exercise of an option shall be determined by
the Committee in its discretion but in no event shall the exercise period be
more than ten years from the date of grant, or in the case of an option intended
to be an incentive stock option granted to a 10% Stockholder, more than five
years from the date of grant. Options may, in the discretion of the Committee,
be made exercisable in installments during the option period. Any shares not
purchased on any applicable installment date may be purchased thereafter at any
time before the expiration of the option period, subject to Section 5(d) below.

 

(c) Exercise of Options. In order to exercise an option, the Optionee shall
deliver to the Company written notice specifying the number of shares of Stock
to be purchased, together with full payment of the purchase price therefor;
provided that, for the purpose of assisting an Optionee to exercise an option,
the Company may make loans to the Optionee or guarantee loans made by third
parties to the Optionee, on such terms and conditions as the Board of Directors
may authorize. The purchase price may be paid in (i) cash (or a certified or
bank cashier’s check payable to the order of the Company); (ii) shares of Stock
owned by the Optionee, (iii) nonstatutory options granted under the Plan and
held by the Optionee (provided, however, that the purchase price of Stock
acquired under an incentive stock option may not be paid in options); or (iv)
any combination of the foregoing methods. Shares of Stock tendered in payment on
the exercise of an option shall be valued at their fair market value determined
as described in Section 5(a) above, provided that the date of determination
shall be the date of exercise. The fair market value of options tendered in
payment upon exercise of other options shall be the fair market value of the
underlying Stock, determined as aforesaid, less the total exercise price of the
options. In addition, at the request of the Optionee, and subject to applicable
laws and regulations, the Company may (but shall not be required to) cooperate
in a “cashless exercise” of an option (i.e., the assignment to the Company of
the proceeds from a sale of Stock acquired upon exercise of the option or from
the



--------------------------------------------------------------------------------

 

proceeds of a loan from a brokerage firm). If the Optionee so requests, shares
of Stock purchased upon exercise of an option may be issued in the name of the
Optionee or another person. An Optionee shall have none of the rights of a
stockholder until the shares of Stock are issued to him.

 

(d) Effect of Termination of Employment.

 

(i) An option may not be exercised after the Optionee has ceased to be in the
employ of the Company or any Subsidiary for any reason other than the Optionee’s
death, Disability or Involuntary Termination Without Cause. A cessation of
employment, for purposes of incentive stock options only, shall be deemed to
occur on the ninety-first day of a leave of absence unless the Optionee’s
reemployment rights are guaranteed by law or by contract. “Cause” shall mean any
act, action or series of acts or actions or any omission, omissions, or series
of omissions which result in, or which have the effect of resulting in, (i) the
commission of a crime by the Optionee involving moral turpitude, which crime has
a material adverse impact on the Company or any Subsidiary or which is intended
to result in the personal enrichment of the Optionee at the expense of the
Company or one of its Subsidiaries, (ii) a material violation of the Optionee’s
responsibilities, or the Optionee’s gross negligence or willful misconduct, or
(iii) the continuous, willful failure of the person in question to follow the
reasonable directives of the Board of Directors. “Disability” shall mean the
inability or failure of a person to perform those duties for the Company or any
Subsidiary traditionally assigned to and performed by such person because of the
person’s then-existing physical or mental condition, impairment or incapacity.
The fact of disability shall be determined by the Committee, which may consider
such evidence as it considers desirable under the circumstances, the
determination of which shall be final and binding upon all parties. “Involuntary
Termination Without Cause” shall mean either (i) the dismissal of, or the
request for the resignation of, a person, by court order, order of any
court-appointed liquidator or trustee of the Company, or the order or request of
any creditors’ committee of the Company constituted under the federal bankruptcy
laws, provided that such order or request contains no specific reference to
Cause; or (ii) the dismissal of, or the request for the resignation of, a
person, by a duly constituted corporate officer of the Company or any
Subsidiary, or by the Board, for any reason other than for Cause.

 

(ii) During the three months after the date of the Optionee’s Involuntary
Termination Without Cause, the Optionee shall have the right to exercise the
options granted under the Plan, but only to the extent the options were
exercisable on the date of the cessation of the Optionee’s employment.

 

(iii) During the twelve months after the Optionee’s employment with the Company
or any Subsidiary ceases as a result of the Optionee’s Disability, the Optionee
shall have the right to exercise the options granted under the Plan, but



--------------------------------------------------------------------------------

 

only to the extent the options were exercisable on the date of the cessation of
the Optionee’s employment.

 

(iv) In the event of the death of the Optionee while employed or, in the event
of the death of the Optionee after cessation of employment described in
subparagraph (ii) or (iii), above, but within the three-month or twelve-month
period described in subparagraph (ii) or (iii), above, the options granted under
the Plan shall be exercisable until the expiration of twelve months following
the Optionee’s death, but only to the extent the option was exercisable on the
date of the cessation of the Optionee’s employment. During such extended period,
the option may be exercised by the person or persons to whom the deceased
Optionee’s rights under the Option Agreement shall pass by will or by the laws
of descent and distribution. The provisions of this subparagraph (iv) shall
apply to any outstanding options which are incentive stock options to the extent
permitted by Sections 421 and 422(d) of the Code and such outstanding options in
excess thereof shall, immediately upon the death of the Optionee, be treated for
all purposes of the Plan as nonstatutory stock options and shall be exercisable
as such as provided in this subparagraph (iv).

 

In no event shall any option be exercisable beyond the applicable exercise
period determined pursuant to Section 5(b) of the Plan. Nothing in the Plan or
in any option granted pursuant to the Plan (in the absence of an express
provision to the contrary) shall confer on any individual any right to continue
in the employ of the Company or any Subsidiary or interfere in any way with the
right of the Company or Subsidiary to terminate his employment at any time.

 

(e) Nontransferability of Options. Except as otherwise set forth herein, during
the lifetime of an Optionee, options held by such Optionee shall be exercisable
only by him, and no option shall be transferable other than by will or the laws
of descent and distribution. Notwithstanding the foregoing, the Committee, in
its absolute discretion, may grant nonstatutory stock options that may be
transferred without consideration, in whole or in part, by the Optionee to (i)
the Optionee’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, or any person sharing the Optionee’s household (other than a
tenant or employee) (“Family Members”); (ii) a trust in which Family Members
have more than 50% of the beneficial interest; (iii) a foundation in which
Family Members (or the Optionee) control the management of assets; or (iv) any
other entity in which Family Members (or the Optionee) own more than 50% of the
voting interests. In all cases, the Committee must be notified in advance in
writing of the terms of any proposed transfer to a permitted transferee and such
transfers may occur only with the consent of and subject to the rules and
conditions imposed by the Committee. The transferee and the transferred options
shall continue to be subject to the same terms and conditions as were applicable
immediately prior to the transfer. The provisions of the Plan, including, but
not limited to, those set forth in Section 5(b) and (d), shall continue to apply
with respect to the Optionee and the option shall be exercisable by the
transferee only to the extent and for



--------------------------------------------------------------------------------

 

the periods specified herein and in any applicable option agreement. To the
extent required by applicable law, the Optionee shall remain subject to
withholding taxes upon exercise of any transferred option by the transferee.

 

(f) Adjustments for Change in Stock Subject to Plan. In the event of a
reorganization, recapitalization, stock split, stock dividend, combination of
shares, merger, consolidation, rights offering or any other change in the
corporate structure or shares of the Company, unless the Committee should
determine otherwise, corresponding adjustments automatically shall be made to
the number and kind of shares available for issuance under this Plan, the number
and kind of shares covered by outstanding options under this Plan, and the
exercise price per share for outstanding options. In addition, the Committee may
make such other adjustments as it determines to be equitable.

 

(g) Acceleration of Exercisability of Options Upon Occurrence of Certain Events.
In connection with any merger or consolidation in which the Company is not the
surviving corporation and which results in the holders of the outstanding voting
securities of the Company (determined immediately prior to such merger or
consolidation) owning less than a majority of the outstanding voting securities
of the surviving corporation (determined immediately following such merger or
consolidation), or any sale or transfer by the Company of all or substantially
all of its assets or any tender offer or exchange offer for or the acquisition,
directly or indirectly, by any person or group of all or a majority of the
then-outstanding voting securities of the Company, all outstanding options under
the Plan shall become exercisable in full, notwithstanding any other provision
of the Plan or of any outstanding options granted thereunder, on and after (i)
the fifteenth day prior to the effective date of such merger, consolidation,
sale, transfer or acquisition or (ii) the date of commencement of such tender
offer or exchange offer, as the case may be. The provisions of the foregoing
sentence shall apply to any outstanding options which are incentive stock
options to the extent permitted by Section 422(d) of the Code and such
outstanding options in excess thereof shall, immediately upon the occurrence of
the event described in clause (i) or (ii) of the foregoing sentence, be treated
for all purposes of the Plan as nonstatutory stock options and shall be
immediately exercisable as such as provided in the foregoing sentence.
Notwithstanding the foregoing, in no event shall any option be exercisable after
the date of termination of the exercise period of such option determined
pursuant to Sections 5(b) and 5(d).

 

(h) Registration, Listing and Qualification of Shares of Stock. Each option
shall be subject to the requirement that if at any time the Board of Directors
shall determine that the registration, listing or qualification of shares of
Stock covered thereby upon any securities exchange or under any federal or state
law, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition of, or in connection with, the granting of
such option or the purchase of shares of Stock thereunder, no such option may be
exercised unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Board of Directors. The Company may require that any person
exercising an option shall make such representations and agreements and furnish



--------------------------------------------------------------------------------

 

such information as it deems appropriate to assure compliance with the foregoing
or any other applicable legal requirement.

 

(i) Other Terms and Conditions. The Committee may impose such other terms and
conditions, not inconsistent with the terms hereof, on the grant or exercise of
options, as it deems advisable.

 

(j) Reload Options. If upon the exercise of an option granted under the Plan
(the “Original Option”) the Optionee pays the purchase price for the Original
Option pursuant to Section 5(c) in whole or in part in shares of Stock owned by
the Optionee for at least six months, the Company shall grant to the Optionee on
the date of such exercise an additional option under the Plan (the “Reload
Option”) to purchase that number of shares of Stock equal to the number of
shares of Stock so held for at least six months transferred to the Company in
payment of the purchase price in the exercise of the Original Option. The price
at which each share of Stock covered by the Reload Option may be purchased shall
be the market value per share of Stock (as specified in Section 5(c)) on the
date of exercise of the Original Option. The Reload Option shall not be
exercisable until one year after the date the Reload Option is granted or after
the expiration date of the Original Option. Upon the payment of the purchase
price for a Reload Option granted hereunder in whole or in part in shares of
Stock held for more than six months pursuant to Section 5(c), the Optionee is
entitled to receive a further Reload Option in accordance with this Section
5(j). Shares of Stock covered by a Reload Option shall not reduce the number of
shares of Stock available under the Plan pursuant to Section 3.

 

6. Additional Provisions Applicable to Incentive Stock Options. The Committee
may, in its discretion, grant options under the Plan which constitute “incentive
stock options” within the meaning of Section 422 of the Code to eligible
employees of the Company and its “subsidiary corporations” within the meaning of
Section 424(f) of the Code, provided, however, that the aggregate market value
of the Stock (determined as of the date the incentive stock option is granted)
with respect to which incentive stock options are exercisable for the first time
by the Optionee during any calendar year shall not exceed $100,000 or such other
limitation set forth in Section 422(d) of the Code.

 

7. Effectiveness of Plan. The Plan became effective when it was adopted and
approved by the Board of Directors and the stockholders of the Company on
October 9, 1997. The Plan has since been amended and restated a number of times.
This amendment and restatement of the Plan shall be effective as of April 22,
2003, subject to approval by the stockholders of the Company at the 2003 Annual
Meeting of Stockholders of the increase in the number of shares of Stock
reserved for issuance under the Plan as reflected in Section 3.

 

8. Amendment and Termination. The Board of Directors may at any time amend the
Plan or the terms of any option outstanding under the Plan; provided, however,
that, except as contemplated in Section 5(f), the Board of Directors shall not,
without approval by a majority of the votes cast by the stockholders of the
Company at a meeting of stockholders at which a proposal to amend the Plan is
voted upon, (i) increase the maximum number of shares of Stock



--------------------------------------------------------------------------------

 

for which options may be granted under the Plan, or (ii) except as otherwise
provided in the Plan, amend the requirements as to the class of employees
eligible to receive options. The Board of Directors may terminate the Plan at
any time. Unless the Plan shall theretofore have been terminated, the Plan shall
terminate, and no option shall be granted hereunder after, October 9, 2007. No
amendment or termination of the Plan or any option outstanding under the Plan
may, without the consent of an Optionee, adversely affect the rights of such
Optionee under any option held by such Optionee.

 

9. Withholding. It shall be a condition to the obligation of the Company to
issue shares of Stock upon exercise of an option that the Optionee (or any
beneficiary or person entitled to act under Section 5(d) hereof) remit to the
Company, or make arrangements satisfactory to the Company to pay through payroll
withholding or otherwise, such amount as may be requested by the Company to meet
any federal, state or local tax withholding obligations with respect to such
exercise. If the amount requested is not paid, the Company may refuse to issue
such shares of Stock.

 

10. Other Actions. Nothing contained in the Plan shall be construed to limit the
authority of the Company to exercise its corporate rights and powers, including,
but not by way of limitation, the right of the Company to grant or assume
options for proper corporate purposes other than under the Plan with respect to
any employee or other person, firm, corporation or association.